Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 1 of 80 PagelD #: 988

To be argued by

DAVID L. GOODWIN
(15 minutes)

 

New York Supreme
Court

APPELLATE DIVISION — SECOND DEPARTMENT

THE PE g New Y TO BE HEARD ON
HE FEOPLE OF THE STATE OF NEW ORK, THE ORIGINAL
Respondent, RECORD
Ind. No. 6248/15
A.D. No. 2017-02694
LORENZO MCGRIFF,
Defendant-Appellant.

 

 

BRIEF FOR DEFENDANT-APPELLANT |

 

 

PAUL SKIP LAISURE
Attorney for
Defendant-

Appellant
111 John Street, 9th
Floor
New York, NY 10038
(212) 693-0085

DAVID L. GOODWIN
Of Counsel
August 21, 2018

 
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 2 of 80 PagelD #: 989

 

TABLE OF CONTENTS
ROLE 6631, STAT RMON  xcsseccawvasaucasucauosnaveswevaeervacrave ieee ce RNR 1
PRELIMINARY STAT RIMEIND vcscccssssssssacucevincoasenaavaseneannt ise 2
QUESTIONS PRESENT BD vicsiscosuscaseasscsecseransecanesiacsiennaen nw @eeee 3
SLATEMENT OF BAG Sis ssccoscasansasanacaanmsasanacenvacanteann ma cceereeee 5
TALTOOMEON ccisccssscacssuisasusawastausas vecsnasateasaareaaaeesienaeensTia ese 5
TRG VY ssccsssascasraneaaas sus nanusva sasinnens ov cavsvcascisieesccseeiwau ca Cegeaaliasa ROI 7
Jury Selection and Batson Challenge ............ccccccccesseseccsssesseeseeee 7
The People’s Case sa sccscicienczcccsccciccssiscesmaestewee Waa wii i@Ren 11
The Defense Cas Orisscsicccssocsveavecaaraiamanwansnsewemawii wees 17
Appellant’s Testimony wis sisicsccsccsvescevssctaascaceseeavastveuseneaeenss 1?
Cress UA MIBHOR sc cscs marr UNRSS: 20
FCT "PGS ODY scsencconancccsssasnnema nae TERRORS 22
Defense Attempts to Call Nicole McGriff......c.ccccccsceccseseeseses: 23
SOY ABS cass cancnsmanacnneiaareaencecrancncteiaaesuansCNR TN ROS 24
Jury Instructions, Deliberations, and Verdict..........0...ccceccceseseees 27
Defense Motion to Set Aside Verdict .......::cccccccsscsessessssccseseseeeseres 29
Appellant’s Background and Sentencing. .........00cccccccccccssseeseessesees 30
JES EEVIRINGD es es ecavesanncanccsasnatucssiveuuseaea seus ccs seanns ccaua ea APRN Te QURISASERSE 34
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 3 of 80 PagelD #: 990

POINT I

THE PEOPLE FAILED TO DISPROVE APPELLANT’S
JUSTIFICATION DEFENSE BEYOND A REASONABLE
DOUBT, AND THE VERDICT WAS AGAINST THE
WEIGHT OF THE EVIDENCE, WHEN THE PEOPLE’S
OWN VIDEO AND MEDICAL EVIDENCE AND
APPELLANT’S CREDIBLE TESTIMONY SHOWED THAT
KHALIFA, WHO DID NOT TESTIFY—AND WAS BOTH
BEHAVING ERRATICALLY AND UNDER THE
INFLUENCE OF COCAINE AT THE TIME OF THE
INCIDENT—PURSUED APPELLANT AFTER HITTING
HIM, ALL WHILE YELLING THREATS AND SLURS, AND
THAT APPELLANT TRIED TO ESCAPE UNTIL, WINDED,
HE REALIZED KHALIFA HAD PICKED UP A WEAPON
AND WAS THUS FORCED TO PROTECT HIMSELF FROM
PREYSICAL HARM wcwesunannaunn com eS 34

POINT II

THE PROSECUTOR COMMITTED MISCONDUCT
DURING CROSS-EXAMINATION AND SUMMATION BY
VOUCHING FOR HIS WITNESSES WHILE CALLING
APPELLANT A LIAR, SHIFTING THE BURDEN OF
PROOF, MAKING INFLAMMATORY COMMENTS,
TESTIFYING AND MISSTATING RECORD EVIDENCE,
AND IMPLYING THAT APPELLANT WAS A
DANGEROUS AND VENGEFUL PERSON—ALL WHILE
ALSO MISSTATING THE APPLICABLE LAW.................. d4

il
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 4 of 80 PagelD #: 991

POINT ITT

THE COURT ERRED IN FAILING TO INSTRUCT JURORS
THAT AN ACQUITTAL ON THE TOP COUNT BASED
UPON A FINDING OF JUSTIFICATION PRECLUDED
FURTHER DELIBERATIONS, AND ITS INSTRUCTIONS
IMPROPERLY SUGGESTED THAT JURORS WERE
REQUIRED TO CONTINUE DELIBERATING AND
EMPOWERED TO RENDER A GUILTY VERDICT EVEN
IF THEIR ACQUITTAL ON THE TOP COUNT RESULTED
FROM A DETERMINATION THAT APPELLANT HAD
BEEN JUSTIFIED... ccccccccccscesseesceseessesseerseersesensveeeneaes 53

POINT IV

THE PROSECUTOR'S TWO-INCIDENTS THEORY
TRANSFORMED THE SINGLE COUNT OF ASSAULT
INTO TWO SEPARATE COUNTS, CREATING
IMPERMISSIBLE DUPLICITY AND RENDERING IT
IMPOSSIBLE TO DETERMINE WHETHER THE JURY
WAS UNANIMOUS IN ITS VERDICT. .........cccsceceesssseeeee: 57

POINT V

THE COURT ERRED WHEN IT EXCLUDED AS
“COLLATERAL” APPELLANTS WIFE'S TESTIMONY
THAT HE CARRIED A WIRE STRIPPER AND NOT A
KNIFE, WHEN IT WOULD HAVE CORROBORATED A
KEY ELEMENT OF HIS TESTIMONY AND
REHABILITATED HIS CREDIBILITY, BOTH OF WHICH
DIRECTLY RELATED TO HIS_ JUSTIFICATION
DEFENSE, sccscsnoxesnsnneuncennenecansscssausnammeaicusancawencnaaucsweies 60

lil
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 5 of 80 PagelD #: 992

POINT VI

THE COURT'S STEP-ONE DENIAL OF DEFENSE
COUNSEL’S BATSON APPLICATION, WHICH ALLEGED
THAT THE PROSECUTION DISPROPORTIONATELY
STRUCK BLACK JURORS WITH NO APPARENT BASIS
FOR MOST OF THE CHALLENGES—THUS MEETING
THE DEFENSE’S BURDEN OF SHOWING PRIMA FACIE
DISCRIMINATION—WAS ERROR. .......0..:cccccccscesesesesesseses 64

POINT VII

APPELLANT'S SENTENCE IS EXCESSIVE IN LIGHT OF
HIS PERSONAL CIRCUMSTANCES AND MENTAL-
HEALTH STRUGGLES, HISTORY AS A PRODUCTIVE
CITIZEN, AND STRONG FAMILY TIES—AND THE FACT
THAT THE INSTIGATING COMPLAINANT SUFFERED
NO SERIOUS INJURY...0...ccccccccccccsesscsseesseeteseresesevecsesesves 69

lv
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 6 of 80 PagelD #: 993

SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION: SECOND DEPARTMENT

THE PEOPLE OF THE STATE OF NEW YORK,
Respondent, .

- against - :
LORENZO MCGRIFF, :
Defendant-Appellant. |

Bishi io i A RS aR i rR aeRO REN inate nt x

RULE 5531 STATEMENT

1. The indictment number in the court below was 6248/2015.

2. The full names of the original parties were People of the State of
New York against Lorenzo McGriff. The parties have not changed.

3. This action was commenced in Supreme Court, Kings County.

4. It was commenced by the filing of an indictment on August 19, 2015.

5. This appeal is from a judgment convicting appellant, after a jury
trial, of second-degree assault.

6. This appeal is from a judgment of conviction rendered January 20,
2017.

7. Appellant has been granted permission to appeal as a poor person

on the original record. The appendix method is not being used.

1
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 7 of 80 PagelD #: 994

PRELIMINARY STATEMENT

Appellant Lorenzo McGriff appeals from a January 20, 2017
judgment of the Supreme Court, Kings County, convicting him, after a
jury trial, of second-degree assault (P.L. 120.05[2]), and sentencing him
to 7 years in prison, to be followed by 5 years of post-release supervision
(Cyrulnik, J., at trial and sentence).

Timely notice of appeal was filed and, on May 5, 2017, this Court
granted appellant leave to proceed as a poor person and assigned Lynn
W. L. Fahey of Appellate Advocates, since succeeded as Attorney-in-
Charge by Paul Skip Laisure, as appellate counsel.

Appellant had no co-defendants at trial. He is currently

incarcerated pursuant to the judgment.
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 8 of 80 PagelD #: 995

QUESTIONS PRESENTED

1. Whether the People failed to disprove
appellant’s justification defense beyond a
reasonable doubt, and the verdict was against
the weight of the evidence, when the People’s
own video and medical evidence and appellant’s
credible testimony showed that Khalifa, who
did not testify—and was both behaving
erratically and under the influence of cocaine at
the time of the incident—pursued appellant
after hitting him, all while yelling threats and
slurs, and that appellant tried to escape until,
winded, he realized Khalifa had picked up a
weapon and was thus forced to protect himself
from physical harm?

2. Whether the prosecutor committed misconduct
during cross-examination and summation by
vouching for his witnesses while calling
appellant a har, shifting the burden of proof,
making inflammatory comments, testifying and
misstating record evidence, and implying that
appellant was a dangerous and vengeful
person—all while also misstating the applicable
law?

3. Whether the court erred in failing to instruct
jurors that an acquittal on the top count based
upon a finding of justification precluded further
deliberations, and its instructions improperly
suggested that jurors were required to continue
deliberating and empowered to render a guilty
verdict even if their acquittal on the top count
resulted from a determination that appellant
had been justified?
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 9 of 80 PagelD #: 996

4. Whether the prosecutor’s two-incidents theory
transformed the single count of assault into two
separate counts, creating impermissible
duplicity and rendering it impossible to
determine whether the jury was unanimous in
its verdict?

5. Whether the court erred when it excluded as
“collateral” appellant’s wife’s testimony that he
carried a wire stripper and not a knife, when it
would have corroborated a key element of his
testimony and rehabilitated his credibility, both
of which directly related to his justification
defense?

6. Whether the court’s step-one denial of defense
counsel’s Batson application, which alleged that
the prosecution disproportionately struck black
jurors with no apparent basis for most of the
challenges—thus meeting the defense’s burden
of showing prima facie discrimination—was
error?

7. Whether appellant’s sentence is excessive in
light of his personal circumstances and mental-
health struggles, history as a productive citizen,
and strong family ties—and the fact that the
instigating complainant suffered no serious
injury?
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 10 of 80 PagelD #: 997

STATEMENT OF FACTS
Introduction

Appellant Lorenzo McGriff, a married, middle-aged man on his
lunchtime break from his job as a peer specialist working with the
mentally ill, was walking around the block in downtown Brooklyn when
Mohammed Khalifa, a stranger, elbowed him in the collarbone. When
appellant pushed him away, Khalifa called appellant, an African
American, a “fucking nigger” and a “slave,” and threatened to “kick [his]
ass.” Appellant retreated, but Khalifa followed him across the street and
down the block. And when appellant, winded from trying to get away,
perceived that Khalifa had picked up a brick from a construction site and
was swinging it at him, appellant jabbed Khalifa five times with a sharp
instrument. Appellant then fled the scene, with Khalifa still in pursuit.

Khalifa was then picked up by EMTs, and proceeded to call them
“niggers” and “bitches.” Khalifa eventually required sedation to be
treated. Hospital records revealed that Khalifa tested positive for
cocaine. Khalifa did not testify at trial; appellant, who did testify, raised
a justification defense premised on Khalifa’s aggressive, abusive, and

apparently drug-fueled behavior.
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 11 of 80 PagelD #: 998

During jury selection, the People exercised 9 out of 11 peremptory
challenges against black members of the panel. The court denied
appellant’s objection to these strikes, ruling that he had not made a
prima facie case of racial motivation.

Both at trial and during summation, the prosecutor called
appellant a liar and embellisher, and asked, among other things, why he
failed to preserve the weapon Khalifa had menaced him with. The
prosecutor also argued at summation that even if appellant was initially
justified in using force, he may have “chased” Khalifa, negating his
justification defense.

The jury ultimately acquitted appellant of attempted first-degree
assault but convicted him of second-degree assault. Although the court
was presented evidence that appellant, a family man with a full-time job,
suffered from bipolar disorder and previously undiagnosed post-
traumatic — disorder, connected to a debilitating injury he suffered

as a child, the court imposed the maximum 7-year sentence.
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 12 of 80 PagelD #: 999

The Trial

Jury Selection and Batson Challenge
Round 1

At the end of the first round of jury selection, the prosecution
exercised peremptory challenges against panelists Ashley Dunn and
Khandija Barrow, both of whom were black (J. 121, 283).1 During defense
counsel's questioning, Dunn had indicated that she looked for consistency
in witnesses and, along with Barrow, answered affirmatively when asked
“Would you stick by what you believe in?” (J. 108, 112). Both Dunn and
Barrow provided biographical information, such as neighborhood and job,
during the court’s initial voir dire; neither was questioned by the
prosecution (J. 72-73, 88-99).

Eight jurors were seated from the first round, three of whom were
identified as black by the prosecution. Among the non-black jurors seated
were Sean McGuinness, who had a prior theft conviction; and Morley

Bland, who was a crime victim, had served on both a criminal and civil

 

! Citations prefixed by “J” refer to jury-selection minutes; “H” to minutes of the
post-trial hearing held on January 17, 2017; and “S” to sentencing minutes.
Unprefixed citations refer to Volume II of the trial minutes. All cited
documents are contained in the Supreme Court file, except for the pre-sentence
report (“PSR”) which is submitted under separate cover.

7
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 13 of 80 PagelD #: 1000

jury, had volunteered previously for a public defender, and revealed that
she experienced unpleasant interactions with people on the street “[a]JIl
the time” (J. 79, 85-86, 94-95, 106, 121-22, 285).
Round 2

At the end of the second round, the prosecution struck panelists
Gerard Philip, Andrea Solstad, and Pauline Stewart, who were black,
and Tara Cascone, who was white (J. 196-98, 200, 283). Solstad, who
related a story about subway harassment, earlier had been challenged
unsuccessfully by the prosecution for cause (J. 152-53, 167, 181-84, 189—
90, 198-99). Outside of providing neighborhood, family, and work
biographical details, neither Stewart nor Philip spoke during
questioning, except for when Philip answered defense counsel’s question
about the meaning of the presumption of innocence (J. 135, 144—45, 158—
59, 186). Cascone had reported being a recent victim of theft (J. 151).

Two jurors were ultimately seated from this second round. One was
black, and both had been engaged by the prosecutor during questioning

(J. 169-72, 202, 285-86).
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 14 of 80 PagelD #: 1001

! if... .

Round 3

At the end of the third and final round of jury selection, the
prosecution struck panelists Yvonne Best, Melina Grant, and Marlene
Laplante—all black—and panelist Glen Mendez, who was identified by
the defense as black (J. 275-77, 280, 284-85). A single white panelist,
Elyse Barton, was also struck (J. 281, 285). The prosecution initially
brought, but later withdrew, a challenge to Shaquan Nelson, another
black panelist who was seated as an alternate (J. 280-81).

Of the struck black panelists, Grant had been asked only
preliminary biographical questions by the court, while Best had told the
prosecutor that she would have “[n]o problem” evaluating the case even
if the complainant did not testify, and Laplante described herself as “very
emotional’ (J. 213-15, 255, 259-60). Panelist Mendez asked the
prosecutor why the complainant would not be present, but also agreed to
follow the court’s instructions about the complainant’s absence (J. 258—
60).

Batson Challenge
After the selection of the final alternate, defense counsel made a

Batson challenge, contending that, out of 11 total peremptory challenges,

9
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 15 of 80 PagelD #: 1002

the prosecution had used 9 to strike black panelists and only 2 to strike
white panelists (J. 282—85).2 Defense counsel observed that neither
Barrow nor Dunn, the first-round panelists, had made “any statements
during voir dire .. . one way or the other” (J. 283). Of the second-round
panelists, Philip and Stewart “said virtually nothing during voir dire,”
although counsel acknowledged Solstad’s discussion about being a crime
victim (J. 283). With regard to the third round, defense counsel noted that
4 of the prosecution’s 5 strikes had been against black panelists (J. 284—
85). When the court observed that panelist Mendez might be Hispanic
rather than black, defense counsel disagreed, and the court did not
comment further (J. 284). In closing, defense counsel observed no
apparent race-neutral reasons for the “pattern” of strikes against black
panelists other than Solstad, which led ultimately to a majority-
Caucasian jury (J. 285).

In a short response, the prosecutor labeled “presumptive” and

“unfair” the allegation of a majority-Caucasian jury, saying that “we don’t

 

2 Defense counsel referred to 10 peremptory challenges, contending that
panelist Nelson was deprived of a seat on the main jury, but Nelson was not
challenged until the full main jury had already been chosen (J. 207, 278, 280,

284).
10
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 16 of 80 PagelD #: 1003

probably know half the races of people seated” (J. 285-86). He pointed to
5 seated jurors that either were black or that he “believe[d]” were black,
as well as at least one of the alternates, and commented that he had “no
idea” of panelist Solstad’s ethnicity (J. 285-86). The prosecutor
nevertheless represented that he would “meet [his] burden” if the court
found a pattern (J. 286).

The court summarily denied the Batson application, ruling that

“across the board I do not find a pattern” (J. 286).

The People’s Case

Shortly after 1:00p.m. on August 11, 2015, security camera footage
showed appellant, an African American man, walking along a street in
downtown Brooklyn, followed by Mohammed Khalifa (People’s Ex. 2
[security footage]). When appellant crossed the street into busy traffic,
Khalifa continued to follow him (/d. at 1:07:23). Blocked by a construction
site from reaching the sidewalk, appellant resumed walking on the street
itself Id. at 1:07:30). Upon reaching the same construction site a few
moments behind appellant, Khalifa bent over and appeared to pick

something up from the ground and wrap it in some clothing, which swung

Tk
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 17 of 80 PagelID #: 1004

back and forth in his hands as he continued to follow appellant (/d. at
10:07:33—40).

A few moments later, appellant turned around and charged
forward, causing Khalifa to back up (/d. at 1:07:37-46). The men began
to scuffle and argue. As Khalifa repeatedly approached appellant,
appellant both told and gestured at Khalifa to “get away” from him, and
asked if Khalifa was going to “keep on saying what [Khalifa] was saying”
(Janelle Toribio [eyewitness]: 4-6, 23-24; Kadesha Guy [eyewitness]: 33—
34; Ashley Reyes: 112-13 [eyewitness]).

Although appellant and Khalifa eventually moved out the frame of
the security footage, a cell-phone video taken by Kadesha Guy, a
passenger in a nearby car, captured appellant and Khalifa arguing in the
street, with Khalifa holding something that was swinging back and forth
and appellant alternately retreating and moving forward (People’s Ex. 7
[cell-phone footage] at .00—10). Khalifa continued to advance on appellant
(Toribio: 6-7). Appellant then thrusted at Khalifa three times with a
sharp instrument, and someone in the car yelled “he’s stabbin’ him” (Guy:
35, 39-40, 60; People’s Ex. 7 at .12—25). A photograph extracted from the

cell-phone video showed appellant holding Khalifa’s arm in his left hand

12
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 18 of 80 PagelD #: 1005

and a short, sharp instrument in his right, while Khalifa held what
appeared to be an article of clothing (People’s Ex. 8 [cell-phone still]).

The two men were not in the frame of either video for about 20
seconds, at which point appellant reappeared on both recordings,
running down the street (People’s Ex. 2 at 1:08:31—38; People’s Ex. 7 at
.38—42).

Two witnesses and a recording of a 911 call were presented at trial
to fill that 20-second time gap. According to Janelle Toribio, who was
standing about 7 feet away, Khalifa clung to appellant and, after an
additional struggle in which they careened into a car, both men entered
an empty, under-construction storefront, where they remained for
“[mJaybe a minute, not very long” (8-9, 12-14, 24; People’s Ex. 4 [street
photograph]). When appellant emerged, he pocketed a knife (which
Toribio had not previously seen) before running down the street (14-17,
27). Bleeding from the head, Khalifa exited the storefront, screamed “I
am still alive,” and ran after appellant (14-15, 17, 28).

Ashley Reyes was focusing her attention on a potential client when

she became aware of appellant and Khalifa arguing about 8 to 15 feet

13
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 19 of 80 PagelD #: 1006

away from her (109-10, 112-13, 120; People’s Ex. 5).3 They ran towards
her and she moved out of the way (112, 114, 116). She testified that
appellant, whom she described as “professionally dressed” with a “vest
and button up outfit” or a “suit’—although appellant was actually
wearing jeans and a beige shirt—was holding a knife and “chasing after”
the “yelling” Khalifa, whose head and chest were already injured (112—
17, 119-20; People’s Ex. 10 [post-arrest photograph]). Unlike Toribio,
Reyes testified that appellant attacked Khalifa as Khalifa “fell into” the
storefront, which was behind her and occupied, not empty (114, 116-17,
120). Appellant, “in the suit,” then “came out and ran away,” and Khalifa
emerged shortly afterwards; Khalifa, yelling, tried to run in the same
direction (117-22). ;

Neither Reyes nor Toribio saw anything in Khalifa’s hands during
the encounter, although Toribio was initially uncertain (Toribio: 8, 16,
25, 30; Reyes: 117-18, 120-21). Guy, who was nearer, did seit recall

seeing Khalifa holding any “objects” or “kinds of weapons,” but thought

that Khalifa was holding something—however, she was “not sure what it

 

* During Reyes’s testimony, the court sustained four objections to editorializing
comments in her answers (115-16, 118-19, 122).

14
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 20 of 80 PagelD #: 1007

was’ (49). Guy also recalled that, as appellant ran away, Khalifa followed
him, running in the same direction a few minutes later (41, 44—45, 51).

The People also played a 911 recording for the jury. The caller said
a man “chased another guy who stabbed him,” and that both men had
“just ran down Schermerhorn” (Kevin Haynes [NYPD technician]: 125—
29; People’s Ex. 11 [911 call]).

Officer Caleb Louard arrived at the scene and was directed by a
series of pointing passersby to an intersection about 6 city blocks away.
There, he discovered Khalifa, who was walking but laboring and bleeding
from “what appeared to be . . . stab wounds” to his head, torso, and arm
(Louard: 61-67, 101-06). Khalifa “seemed determined to continue
walking” and did not “immediately” heed Louard’s direction to stop and
get down, but he eventually complied and pointed south (Louard: 67-69).

Louard and another officer discovered appellant one block away,
down on the ground behind a parked minivan. Louard testified that he
had not ordered appellant to the ground and did not recall hearing
another officer do so (Louard: 69-72, 76, 89-90; People’s Ex. 9 [arrest
footage]). According to Louard, appellant tried to stand and did not

“immediately give both of his arms upon request” to be handcuffed, but

15
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 21 of 80 PagelD #: 1008

Louard was unsure about whether he had asked appellant to show his
hands (72-73, 91, 95).
Louard searched appellant and did not find a weapon. Appellant,
who was 6'1” and about 300 pounds, was uninjured (Louard: 73, 77-78).
Khalifa was taken to the hospital (Louard: 80). Medical records

2 te

described Khalifa as “combative,” “highly uncooperative,” “extremely

verbally belligerent and threatening,” and “severely agitated” (People’s
Ex. 1 at 3-4, 7 [Medical Records]). They recounted Khalifa standing up
on the stretcher and “scream[ing] out religious statements” even as he
was bleeding, to the point that he required “sedat[ion]” in order to be
treated for his wounds, and was intubated to “protect staff and patient”
(dd. at 3-8, 10-11). After testing positive for cocaine, Khalifa signed
himself out against medical advice while “threaten[ing] bodily harm” to
the staff, and had to be escorted out of the hospital by security (/d. at 2,

25, 58).

16
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 22 of 80 PagelD #: 1009

The Defense Case
Appellant's Testimony

Appellant was a Brooklyn-born man in his mid-40s, married with
two adult sons, who suffered from diabetes and was a heavy smoker (159,
164, 174, 198). Appellant, who agreed he had one prior felony conviction,
testified that at the time of the incident, he worked as a forensic peer
specialist at an office on Baltic Street in Brooklyn, assisting persons
diagnosed with Axis I psychiatric disorders (159-61, 164, 167, 174, 199,
262).

Appellant was in the midst of his daily lunchtime walk around the
block when, on busy Joraelmon Street near Brooklyn Law School, he
encountered Khalifa (161-63, 201). As the two men passed each other,
Khalifa suddenly “liftfed] his elbow up” and “jammed it .. . in[to]
[appellant’s] collarbone” (162). “[S]tartled,” appellant shoved Khalifa
away from him (162, 172, 202).

Khalifa “growl[ed] ... you fucking nigger” and started to “rant and
rave,” calling appellant a “slave” and threatening to “kick [his] ass” (162—
63). When appellant walked away, Khalifa ran up behind him and

shouted, “Motherfucker. Where the fuck you going?” (163).

Li
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 23 of 80 PagelD #: 1010

Accustomed to working with people suffering from mental illness,
appellant “noticed something was off’ about the “drool[ing]” Khalifa and
his “erratic” body language (163, 172). Appellant reasoned that “you
encountered all kinds of things” on the street, including “sick people,” so
he resolved to “walk away” from what appeared to be “more than a
rational situation,” hoping Khalifa would lose interest once appellant
created distance (173-74). Appellant crossed the street, at one point
running at “top speed” into heavy traffic, in an attempt to lose Khalifa,
to attract police attention if necessary, and eventually to return to his
office (163-64, 172-75).

But Khalifa continued to follow, “yelling” and “ranting” slurs like
“[y]ou nigger” and “[t]ake your black ass back to Africa” (163-64, 172-75,
204). Appellant saw no police he could flag down (188). After turning the
corner onto the street captured by the surveillance footage, appellant
slowed because, as an overweight smoker, he had to “catch [his] wind”
(164, 229).

Turning around, appellant saw that Khalifa had wrapped a brick
or rock in a shirt he was carrying, and was leveraging it to swing at

appellant (164—65, 182). Believing he was in danger of imminent attack,

18
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 24 of 80 PagelD #: 1011

appellant tried to grab Khalifa’s arm, and then jabbed Khalifa with a
wire stripper tool, not a knife (165-67, 182-84, 195-96, 219). Appellant
tried to aim low, in an attempt to get Khalifa to stop, but Khalifa did not
retreat or initially drop the brick (166-67).

The two men “tussle[d],” causing Khalifa to drop the brick and
stumble into a nearby construction site, which appellant did not recall
entering himself; believing Khalifa was no longer a threat, appellant then
dropped the wire stripper and ran away, “adrenaline . . . high,” before
eventually slowing to a walk (167-68, 184-85, 190). Appellant denied
chasing Khalifa during the encounter (232-33).

Appellant identified on the surveillance video where Khalifa picked
up the brick and whirled it at him (182-83, 270-71). In the cell-phone
video, appellant also identified a “rock in the sweater” dangling from
Khalifa’s hands, and said that appellant grabbed Khalifa’s hands
“pecause [Khalifa] is trying . . . to swine it” (187). Appellant pointed out
moments on the cell-phone video where he tried to turn around and walk
away (188).

Once away from the scene, appellant intended to take a back route ©

to his office, but realized Khalifa was still yelling and in pursuit, although

19
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 25 of 80 PagelD #: 1012

at enough of a distance that appellant could not hear the words (167-68,
180, 189-90). Appellant did not want to “bring this to [his] job,” so he
“zigzag|ged]|” in an attempt to lose Khalifa and find authorities who could
help him (168, 175, 207, 253). Appellant then heard the police behind
him, and testified that Officer Louard ordered him to get on the ground,
denying that he resisted arrest (168-69, 190-94).
Cross-Examination

During cross-examination, the prosecutor questioned appellant’s
story about Khalifa’s wielding a brick or rock. Appellant was “the only
person that has come in court [and] said [Khalifa] picked up a rock,
right?” and the jury would have to “rely on” appellant’s testimony and
“take [his] word for that” point (226, 238). The prosecutor also asked
appellant why he “didn’t stay on scene” so that he could have the police
“secure the boulder so we have it at trial” (252). The court overruled
defense counsel's objection to this question (252).

The prosecutor also repeatedly questioned appellant's testimony
that the tool was a wire stripper and not a knife (216, 223), and attempted
to get appellant to admit it was a knife (255). Appellant sometimes

corrected the prosecutor's inquiries about the “knife” (216, 223), but other

20
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 26 of 80 PagelD #: 1013

times repeated “knife” in his answers (218-19, 262). The prosecutor
asked appellant why he had not “kept” it so he “could have show[n] it to
the police,” and theorized that appellant had disposed of the instrument
“[bJecause it ha[d the complainant’s] blood on it” (255). Defense counsel’s
objection to this last comment was overruled (255-56).

The prosecutor pressed appellant about why he did not take
advantage of other purported “options” in the encounter. For instance,
the prosecutor asked if “[t]he only option you are telling everyone is to
pull out this knife and stab him” (222-23, 248), and inquired about
whether appellant had warned Khalifa that appellant “had a knife” (216).
The prosecutor twice proposed another “option”: punching Khalifa in the
face instead (223, 240). The prosecutor also asked appellant on five
separate occasions why he did not call 911 (226, 251, 264), or otherwise
“wait on the scene” for police to arrive and “have this man arrested” (248).

With regard to appellant’s conduct after the encounter, the
prosecutor asked why he did not immediately return to his office,
suggesting that rather than trying to escape Khalifa, appellant was

trying to lose “the police”; appellant answered that there were “no police

21
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 27 of 80 PagelD #: 1014

to dodge” (207). The prosecutor attacked appellant’s claim that Khalifa
continued to pursue him (207, 230, 257).

Finally, the prosecutor extensively questioned appellant regarding
his arrest, in part by asking him to comment on the video recording (257—
61). Noting the inconsistencies between appellant’s testimony about
being ordered to get on the ground and Officer Louard’s denial of that,
the prosecutor pressed appellant on whether Louard had “lied” in court
(257-58).

Only once did the prosecutor impeach appellant over
inconsistencies with his grand jury testimony: appellant had told the
grand jury he dropped the wire stripper on Boerum Street, but now
testified he dropped it one block away on Court Street, at the scene (249-—
50; People’s Ex. 12 [map]).

EMT Testimony

Dominique Boyd, an EMT who treated Khalifa, testified that
Khalifa was “verbally abusive and really aggressive,” calling her and her
black female partner “niggers and bitches,” refusing to let the medical
team touch him, “yelling and screaming,” “fighting” and “assault[ing]”

the team, and refusing to allow his wounds to be dressed (281-87;

22
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 28 of 80 PagelD #: 1015

Defense Ex. A [EMT report]). Khalifa was “swinging his arms around,
trying to get us off of him” (288). Another crew was called in order to
sedate him so that he could be treated and transported (284, 287: Defense
Ex. A).
Defense Attempts to Call Nicole McGriff

When the defense attempted to call appellant’s wife, Nicole
McGriff, as a witness, the prosecutor challenged the relevance of her
testimony and asked for an offer of proof (276-77). Defense counsel
explained that Nicole, appellant’s wife of 25 years, would testify that
appellant carried around a wire stripper because one of his hobbies was
repairing speakers and other equipment, and argued that her testimony
was necessary because the prosecutor “has been repeatedly calling [the
tool] a knife” (277). The prosecutor responded that this proposed
testimony was “collateral,” because either a wire stripper or knife could
be a “dangerous instrument,” and alleged that “several times throughout
[appellant’s] own testimony he referred to it as a knife’—although the
prosecutor also conceded appellant “mostly” said “wire stripper’ on direct
(278). The court excluded the testimony as collateral and noted an

exception at defense counsel’s request (278).

23
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 29 of 80 PagelD #: 1016

Summations

In its summation, the defense called justification the “main issue”
in the case, emphasizing that Khalifa elbowed appellant purposefully,
pursued appellant for several blocks, and continued to behave
aggressively and erratically even at the hospital (313).

The People’s summation repeated many of the themes from cross-
examination. The prosecutor argued that despite appellant’s options of
“fleeing the situation” and “resolving the dispute in another way,”
appellant “chose violence” (334). According to the prosecutor, appellant
also ignored the “choice of calling 911” or of “securing this boulder or
brick” for trial (834); while later conceding appellant “doesn’t have to call
911,” the prosecutor suggested that it showed that his story was false and
that he was not really afraid of Khalifa (350). The prosecutor contended
that appellant chased after Khalifa, who was “fleeing” from appellant,
“[mJake no mistake about it” (339).

The prosecutor encouraged the jury to find that the People’s
witnesses had testified truthfully, while appellant had lied to them on
the stand. The People’s witnesses had “no bias” and “no motive to lie for

either party” (338). By contrast, “everything [appellant] told you... was

24
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 30 of 80 PagelD #: 1017

an embellishment in some way” or “a straight up lie” (341), such as
appellant's testimony that Khalifa was “going to keep attacking me even
though I stabbed him” (349). Appellant’s story about Khalifa whirling a
brick was “embellished,” and appellant was lying about his fear because
he “needs [the jury] to believe ... he had this fear from this tiny man
[who] has no weapon,” as “[u]nder no view of the evidence was [Khalifa]
armed” (338, 342, 360). The inconsistency between appellant’s grand jury
and trial testimony about where he dropped the weapon was “nonsense”
because appellant “knows what he said in the grand jury” and “will say
anything to you” (356).

With regard to the missing tool, the prosecutor argued that
appellant “didn’t have an excuse” for it, asking “Where’s the knife?
Where's the knife?” and telling the jury that appellant “eventually . . .
started calling it a knife on the witness stand” (355). Pointing to the
screenshot of the cell-phone video, the prosecutor asked the jury to “[uJse
your own eyes... [t]hat’s not a wire stripper . . . [cJlear as day that’s a
knife” (355). Defense counsel's objection to this last comment was

sustained (355).

25
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 31 of 80 PagelD #: 1018

The prosecutor suggested that appellant was motivated by a
pattern of anger and vengeance. Five minutes into cross-examination
appellant was already “extremely angry,” and thus was likely “ten times
angrier’ when encountering Khalifa (345). “No one talks to [appellant]
like that. Right? All six foot one, 300 pounds of him. He is not used to
this” (838). According to the prosecutor, appellant wanted to “teach
[Khalifa] a lesson” for “walk[ing] around Brooklyn and callfing him] those
words’ (343). “Here is how I solve my problems. It’s with my knife” (346).
“Why,” the prosecutor asked, “couldn’t he punch him in the face again
and again. . . instead of pulling out the knife?” because “[i]f that [had]
happened we wouldn't be here” (346).

The prosecutor told the jury that they should view appellant's
conduct after the encounter with skepticism. Appellant’s decision to leave
the scene was “even more damning behavior,” because Khalifa was
“down, prone” and appellant was “twice his size” (848-49). That appellant
walked “against the vehicular traffic” was “extremely suspicious” because
“[hle is going against the traffic to dodge the police” (852). Similarly, his
path to where he was apprehended showed appellant “trying to stay off

the main road” (352). As he had during cross-examination, the prosecutor

26
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 32 of 80 PagelD #: 1019

challenged at length appellant’s version of the events surrounding his
arrest, asking the jury, “What's Officer Louard’s motive to lie... ?’ (353).
The prosecutor concluded by exhorting the jury to convict:

[E]ven if you believe that Mr. Khalifa had any kind
of object or the defendant thought he had this

object, once he... breaks away and is running
and fleeing towards that construction site, okay,
the fight is over. . . . He now can no longer use that

knife. He can retreat in complete safety for
himself. The man is done. He is stabbed and
fleeing. He didn’t do that. Because that’s not what
this defendant does. He was going to teach Mr.
Khalifa a lesson for those nasty things he said to
him. ... He is on trial because of the choices he
made that day. The choices of escalating a
situation where he could have punched a man, to
the situation where he pulled out a knife. He
stabbed him again and again and again. It was not
self-defense. It was assault (358-60).

Jury Instructions, Deliberations, and Verdict

Two counts were submitted to the jury: attempted first-degree
assault and substantive second-degree assault, both premised on the use
of a “dangerous instrument” (Indictment at 2). The People had earlier
dismissed a substantive first-degree assault count, conceding that they
could not make out a case for the infliction of serious physical injury (J.

21).

27
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 33 of 80 PagelD #: 1020

The court gave a missing-witness instruction regarding Khalifa’s
absence from the trial (378). The court further instructed that the jury
“must accept the principles of law as I define them,” and that they were
not “required to accept the arguments... made during summations,”
but did not tell the jury to disregard statements of the law made by the
parties (366, 368).

The court charged the jury on the defense of “physical force”
justification, explaining, in pertinent part, that appellant’s use of force
would be justified “when and to the extent that he reasonably believe[d]
it to be necessary to defend himself from what he reasonably believe[d]
to be the use or imminent use of physical force” by Khalifa, and did not
require appellant to “wait until he [wa]s struck and wounded” (384, 386—
87). The People did not ask for, and the court did not give, any instruction
on the use of deadly force.

In explaining how justification applied across the counts, the court
instructed that it was “an element of each” and then stated:

[I]f you find that the People have failed to prove
beyond a reasonable doubt that [appellant] was

not justified, then you must find him not guilty
under counts one and two (387, 431 [recharge]).

28
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 34 of 80 PagelD #: 1021

The court omitted C.J.I. language directing the jury to acquit a defendant
of “that count and of the remaining count(s) to which that same definition
of justification applies.” In charging each count, the court included
justification as an additional element, but after articulating the elements
of the attempted first-degree assault count, the court segued by stating:
“The second count you will consider is assault in the second degree” (389—
90) (emphasis added). The verdict sheet did not mention justification,
containing only a listing of both counts with boxes to check for “guilty” or
“not guilty.”

Over the course of its deliberation, which extended into the
afternoon of the next day, the jury asked to be reinstructed on the
charges, including “justification as it applies to both charges” (402-38;
Court Exs. 1-6). The jury then acquitted appellant of attempted first-

degree assault but convicted him of second-degree assault (438-39).

Defense Motion to Set Aside Verdict

Defense counsel moved to set aside the jury’s verdict, arguing that
appellant should have prevailed on his justification defense (H. 4-5).
Responding, the prosecutor said that “[a] large part” of the People’s

summation was that “this incident was really two separate incidents and
29
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 35 of 80 PagelD #: 1022

after the initial blows were struck and [Khalifa] fled from [appellant],
[appellant] pursued him” (H. 3-6). The court declined to set aside the

verdict (H. 6).

Appellant’s Background and Sentencing

In addition to the Probation pre-sentencing report and a short
memorandum by the People, the court considered a pre-sentencing
memorandum (“PSM”) prepared by a Harvard-educated trauma
specialist on behalf of appellant. Based on interviews with appellant,
appellant’s family, prior case workers/managers, and defense counsel, it
set forth appellant’s family background, mental-health struggles, and
history of trauma, urging a lenient approach to sentencing.

Born in Brooklyn in 1969, appellant was raised in a turbulent
household marked by his parents’ unstable relationship (PSM 2). At age
15, appellant was hit in the head with a baseball bat, and fell into a four-
month coma; his injuries were severe enough and prospects for recovery
so dim that he was nearly taken off life support (Jd.). While he
nevertheless recovered, he was temporarily paralyzed, and his injury

caused him to drop out of school in the tenth grade (Id.)

30
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 36 of 80 PagelD #: 1023

Although appellant supported himself with messenger jobs and
similar work, the injury, coma, and resultant trauma “changed” him,
leading to complex trauma symptoms such as “sudden emotional or
physical reactions,” “feeling on guard,” flashbacks, and “feeling
powerless’ (Ud. at 2—4). These trauma symptoms were suggestive of
PTSD, with which he had never been previously diagnosed—and which,
if left untreated (as here), often leads to increased likelihood of
encounters with the criminal justice system (/d. at 2). Appellant also
suffered from symptoms of depression (/d. at 4).

In 1989, appellant was convicted of misdemeanor assault, and in
1992, appellant was convicted of felony manslaughter (/d. at 3; PSR 3).
He spent 17 years in prison for the felony offense, during which he
remained married to his wife, with whom he has a son; appellant has
another son from a previous relationship (Defense Memo. at 3). While in
prison, appellant was formally diagnosed with Bipolar Disorder, for
which he was medicated (/d.) Appellant obtained his GED while in prison
(PSR 4).

In 2009, appellant was released on parole, during which he

presented no problems and obtained an early release (PSM at 4). He

31
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 37 of 80 PagelD #: 1024

received extensive counseling and therapy, and completed the one-year
“Howie the Harp” peer-training program,‘ with his social worker calling
appellant “one of [her] best clients” and “a very good peer counselor” who
“is the type that always tries to stay away from trouble” (/d.).

In 2012, appellant became a peer counselor at the Mental Health
Association of New York, managing daily operations, co-leading groups,
and working with 23 clients (Id. at 4-5). He was promoted in 2014, and
eventually moved to a new position as a Peer Advocate at Baltic Street
AEH (ld. at 4—5). Appellant had no subsequent contacts with the criminal
justice system from his release from parole until the encounter with
Khalifa (/d. at 4).

The defense memorandum described appellant’s strong family ties,
noting that he was a “thoughtful and considerate individual who has a
propensity to care about others who suffer from mental and physical
health problems’ (/d. at 5). His family “remain supportive of him Hd will

continue [to] encourage him despite his circumstances” Ud

 

4 The program “trains individuals with a lived experience in the mental health
system for direct service, supervisor, and management roles within Human
Services.” http://www.communityaccess.org/our-work/educationajobreadi-
ness/howie-the-harp.

32
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 38 of 80 PagelD #: 1025

The People submitted their own sentencing memorandum which
primarily relied upon appellant’s criminal history and the instant offense
conduct—such as appellant’s “pursulit]” of the fleeing Khalifa— to argue
in favor of the maximum sentence (see People’s Mem. at 1-2).

At sentencing, defense counsel reiterated many of the points from
the defense memorandum, and emphasized that appellant had been out
on bail through trial and had complied with the requirements of his
release (S. 2-6). Counsel pointed out that during his earlier
incarceration, appellant bettered himself extensively to prepare to
reenter society, completing his GED and many certificate programs while
in prison and maintaining employment—focusing on persons with
mental illness and contacts with the criminal justice system—once
released (S. 2-4). Counsel also emphasized the unusual circumstances of
the encounter, noting that appellant continued to assert that he was
justified in defending himself from the absent Khalifa, and asked the
court to impose the lowest possible sentence (S. 4—5),

Speaking on his own behalf, appellant said:

I have been a productive citizen. | am a taxpaying
citizen .... [Khalifa was] lying. He has not come

into this courtroom and told one bit of truth, and I
have been telling the truth. (S. 8)

33
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 39 of 80 PagelD #: 1026

In response, the People stated that appellant was a “danger to
society’ and not rehabilitated (S. 6—7).

Without comment, the court sentenced appellant as a second felony
offender to the statutory maximum sentence of 7 years in prison and 5

years of post-release supervision (S. 8; H. 9).

ARGUMENT

POINT I

THE PEOPLE FAILED TO DISPROVE
APPELLANTS JUSTIFICATION DEFENSE
BEYOND A REASONABLE DOUBT, AND THE
VERDICT WAS AGAINST THE WEIGHT OF
THE EVIDENCE, WHEN THE PEOPLE’S OWN
VIDEO AND MEDICAL EVIDENCE AND
APPELLANT'S CREDIBLE TESTIMONY
SHOWED THAT KHALIFA, WHO DID NOT
TESTIFY—AND WAS BOTH BEHAVING
ERRATICALLY AND UNDER THE INFLUENCE
OF COCAINE AT THE TIME OF THE
INCIDENT—PURSUED APPELLANT AFTER
HITTING HIM, ALL WHILE YELLING
THREATS AND SLURS, AND THAT
APPELLANT TRIED TO ESCAPE UNTIL,
WINDED, HE REALIZED KHALIFA HAD
PICKED UP A WEAPON AND WAS THUS
FORCED TO PROTECT HIMSELF FROM
PHYSICAL HARM.

34
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 40 of 80 PagelD #: 1027

Appellant, a peer counselor in Brooklyn, was in the middle of his
usual lunchtime walk around the block when he was assaulted without
provocation by the complainant, Mohammed Khalifa—a violent and
disturbed man under the influence of cocaine. In broad daylight, Khalifa
followed appellant, threatening to “kick [his] ass” and calling appellant a
“nigger” and “slave.” Surveillance footage captured Khalifa picking up
something from a construction site just moments before appellant,
winded and concerned that Khalifa was about to attack him with a brick
wrapped in a shirt, confronted Khalifa in self-defense. Once appellant
thought that Khalifa no longer posed a threat, he escaped, with Khalifa
in continued pursuit and screaming, “I am still alive!”

The People’s video evidence showed, among other things, Khalifa
following appellant and appearing to hold something weighted in his
hands. The medical evidence conveyed Khalifa’s cocaine intoxication and
combative, irrational, and racially charged behavior. Together, this
evidence overwhelmingly supported appellant’s testimony and, by
extension, his justification defense.

Significantly, the People failed to produce their undeniably

disturbed and unhinged complainant for trial. Instead, the People seized

35
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 41 of 80 PagelD #: 1028

minor inconsistencies to argue that appellant’s actions against the
aggressive Khalifa were unreasonable. But the People fell far short of
their burden, and many of their arguments were legally irrelevant under
the justification instruction actually given to the jury. Thus, the People
failed to disprove justification beyond a reasonable doubt, and the verdict
was therefore against the weight of the credible evidence. U.S. Const.,
Amends. V, XIV; N.Y. Const., Art. I, § 6; Jackson v. Virginia, 443 U.S.
307, 315 (1979); People v. Danielson, 9 N.Y.3d 342, 349-50 (2007).

A justification defense becomes an extra element that the People
must disprove beyond a reasonable doubt. P.L. §§ 25.00(1), 35.00; Matter
of Y.K., 87 N.Y.2d 430, 433 (1996). Physical force against another is
justified when a person “reasonably believes such to be necessary to
defend himself” against “the use or imminent use of unlawful physical
force by such other person.” P.L, § 35.15(1). A mistaken belief, if honestly
held, suffices so long as it is reasonable. People v. Sparks, 29 N.Y.3d 982,
934 n.2 (2017); C.J.I. § 85.15(1).

Appellant, who worked as a peer counselor with people suffering
from mental illness, testified that he was in the midst of his daily lunch

walk when Khalifa, unprovoked, elbowed him in the collarbone as they

36
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 42 of 80 PagelD #: 1029

were passing on the street, called appellant a “nigger” and “slave,” and
threatened to “kick [his] ass’—and became more agitated as appellant
tried to retreat (162-63). This encounter established that Khalifa was the
initial aggressor, capable of violence and spoiling for a fight. Right from
the first, Khalifa both physically attacked appellant and threatened him,
while using charged racial slurs.

Not only did the People not dispute the initial encounter, their
evidence supported appellant’s testimony. Khalifa’s medical records,
introduced by the People, showed he was high on cocaine during the
entire encounter and, at the hospital, behaved in such an alarmingly
irrational and abusive manner that he could not be treated without
sedation. He also called the EMT team “nigger bitches” (287; People’s Ex.
1 [Medical Records] at 2, 3-7, 25, 53; Defense Ex. A [EMT Report]). In
other words, Khalifa was precisely who appellant said he was.

Continuing, appellant testified that fis attempted to retreat and
lose Khalifa, but that Khalifa persisted in following him across the street
and around the corner, even cutting into busy traffic (163-64, 172-75,
204). This testimony was amply corroborated by People’s Exhibit 2, the

surveillance footage, which shows Khalifa following appellant both down

37
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 43 of 80 PagelID #: 1030

and across a busy street, turning to follow him despite ample
opportunities to go the other direction (People’s Ex. 2 at 1:07:23—30).

Appellant testified that the encounter escalated when, winded, he
turned around and realized Khalifa had picked up something from the
nearby construction site, had wrapped it in some clothing, and was
menacing him with it (164-65, 183). And again, the People’s evidence
corroborates appellant’s testimony. The surveillance footage shows
Khalifa bending over and picking something up before wrapping it in the
clothing he was carrying; it then “pendulums” back and forth as he
continues to walk (People’s Ex. 2 at 10:07:33—40). The other visual
evidence, such as the cell-phone video and still image, both show Khalifa
holding clothing that sags in his grip (People’s Ex. 7 [cell-phone video] at
.00—10; People’s Ex. 8 [cell-phone still image)).

Here, the People did challenge appellant’s story by eliciting
statements that Khalifa did not have a weapon, but the eyewitness
testimony relied upon simply cannot be squared with the visual evidence
to the contrary. Both Toribio and Reyes testified that Khalifa held
nothing in his hands (Toribio: 8, 16, 25, 30; Reyes: 117-18, 120-21),

which is flatly contradicted by the cell-phone and surveillance-camera

38
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 44 of 80 PagelD #: 1031

evidence. Guy, who was closer, testified more accurately, remembering
that Khalifa was holding something but “not sure what it was” (49). The
People’s witnesses were simply wrong, and the visual evidence is
consistent with appellant’s explanation that Khalifa wrapped a brick or
debris in an article of clothing that he held.§

Appellant testified that, in the scuffle that followed, he jabbed
Khalifa a few times with a wire stripper, trying to aim low, and ran away
once he thought Khalifa could no longer harm him (165-67, 182-85, 190,
195-96, 219). The cell-phone video and still image supported appellant’s
testimony, and the audiovisual evidence as a whole showed that the
entire scuffle lasted less than 20 seconds. Moreover, nothing in Guy’s or
Toribio’s recounting disputed appellant’s testimony or the clear timeline
established by the videos. While both witnesses thought that appellant
used a “knife,” they were far enough away so that the difference between
tools might not have been clear, and Toribio in particular testified to the

chaotic and confusing struggle between the two men.

 

5 Even assuming there was no brick, appellant had already been physically
attacked, threatened, and pursued by the cocaine-fueled Khalifa. Thus,
appellant’s belief that some kind of physical assault was imminent, and his use
of physical force in self-defense, would still have been reasonable.

39
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 45 of 80 PagelD #: 1032

While the People extensively relied on Reyes’s suggestion that
appellant “chased” Khalifa during the scuffle, none of the other witnesses
recounted anything similar. Indeed, the 911 caller said that Khalifa
chased appellant (People’s Ex. 11). Moreover, Reyes was facing away
from the scene, admitted that she was not paying close attention, was
wrong about several other details of the encounter—such as her
insistence that appellant was wearing a suit—and frequently
editorialized during her time on the stand (112-14, 118, 120, 122). In
short, to the extent that the fleeting mention of a “chase” was even legally
significant, it was not credibly supported by the broader record.

Finally, appellant testified that Khalifa continued to pursue him as
appellant zigzagged to avoid leading the deranged man back to his office
(167-68, 180, 189-90, 207, 253). Yet again, the People’s evidence
supports appellant. Officer Louard testified that both men were found
near each other, about 6 or 7 blocks away from the scene (61-72, 101—06;
People’s Ex. 12 [map]). Far from trying to dodge police, appellant testified
that he hoped to encounter them on the route back—which included
Atlantic Avenue—who would notice that Khalifa kept chasing him and

render aid (175). And all of the People’s eyewitnesses agreed that Khalifa

40
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 46 of 80 PagelD #: 1033

took off in the same general direction as appellant, although they varied
on the specifics.

Bearing in mind that it was the People’s burden to disprove
appellant’s justification defense beyond a reasonable doubt, the People
managed instead only minor ambiguity about irrelevant particulars.
Here, Khalifa, whom the People failed to produce for trial, was the violent
and deranged man appellant described, and was also under the influence
of cocaine. From the moment he encountered appellant, Khalifa was both
physically aggressive and actively threatening—more than enough to
render him the aggressor under the law, especially given that appellant
was overweight and otherwise in poor health (174). Cf. People v. Valentin,
29 N.Y.3d 57, 61 (2017) (initial aggressor” picked up a mop handle and
followed the defendant). The People could not seriously dispute that
Khalifa was filmed picking something up from the construction site, or
that ~ had created a threatening, hostile, and intimidating environment
even before picking up the brick.

Further, to the extent that appellant “chased” Khalifa—and the
evidence overwhelmingly shows he did not—a brief pursuit does not

defeat justification. The relevant inquiry is not whether Khalifa was

4]
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 47 of 80 PagelD #: 1034

retreating, but whether appellant reasonable believed that he still posed
a threat. See People v. Bennett, 279 A.D.2d 585 (2d Dept. 2001). The
People did not convincingly argue that, in the heat of the moment, and in
light of Khalifa’s post-encounter conduct, such a belief would have been
unreasonable.

Given the extensive evidence showing the reasonableness of
appellant’s behavior in the face of a dangerous and disturbed man, the
People advanced a variety of legally dubious arguments that likely
confused the jury’s analysis of justification.

For one, the People repeatedly suggested that appellant had some
responsibility to “flee” or to take advantage of other more-peaceable
options (216, 223). This is simply not so. A “physical force” justification
defense has no requirement of a duty to retreat. Only deadly force
justification requires retreat, but that charge was neither requested nor
given. See P.L. § 35.15(1)-(2): C.J.I. 35.15(2). Because the People are
bound to disprove the charge actually given, People v. Singh, 128 A.D.3d
860, 862 (2d Dept. 2015), appellant’s failure to “choose” retreat could not

defeat his defense.

42
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 48 of 80 PagelD #: 1035

For another, and relatedly, the People suggested that appellant’s
use of force was excessive. Given the facts presented at trial, the winded
and overweight appellant would have been justified in using deadly force
when confronted with a clearly deranged individual menacing him with
a brick. But again, only physical-force justification was charged here.

In the face so much evidence that appellant was justified in his
actions, the jury’s guilty verdict could therefore be explained by the
prosecutor's misleading suggestions that appellant had a duty to retreat
or to otherwise prove that the use of the wire stripper was proportionate
to the perceived threat. This is especially so in tandem with the
prosecutor's repeated suggestions, amounting to misconduct, that
appellant had a duty to preserve Khalifa’s weapon and that appellant
was generally a dangerous and vengeful man. See Point II.

In sum, appellant’s consistent testimony was largely corroborated
by the People’s case—and his conduct, in the fies of a dangerous and
disturbed individual who had physically and verbally threatened him
and pursued him with a heavy object, was entirely reasonable.
Justification requires only that appellant act “reasonably” in the

moment, and does not demand perfection through the distorting effects

43
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 49 of 80 PagelD #: 1036

of hindsight. The People failed to prove beyond a reasonable doubt that
appellant’s use of physical force was unjustified, and as the verdict is
against the weight of the credible evidence, this Court should reverse

appellant’s conviction and dismiss the indictment.

POINT II

THE PROSECUTOR COMMITTED MIS-
CONDUCT DURING CROSS-EXAMINATION
AND SUMMATION BY VOUCHING FOR HIS
WITNESSES WHILE CALLING APPELLANT A
LIAR, SHIFTING THE BURDEN OF PROOF,
MAKING INFLAMMATORY COMMENTS,
TESTIFYING AND MISSTATING RECORD
EVIDENCE, AND IMPLYING THAT
APPELLANT WAS A DANGEROUS AND
VENGEFUL PERSON—ALL WHILE ALSO
MISSTATING THE APPLICABLE LAW.

Through a combative cross-examination and a heated summation,
the prosecutor did more than just argue that appellant’s justification
defense was not worthy of belief. The prosecutor shifted the burden of
proof to appellant, pressed him to testify that certain prosecution
witnesses were lying, acted as an unsworn witness, vouched for the
prosecution’s witnesses while denigrating appellant, and—in

summation—described appellant as having a violent and vengeful

A4
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 50 of 80 PagelD #: 1037

character. Throughout, the prosecutor's comments also gave the jury an
erroneous view of the relevant law, which was not cured by the jury
charge. This misconduct denied appellant a fair trial and deprived him of
due process. See U.S. Const., Amends. V, XIV; N.Y. Const., Art. 1, § 6;
Darden v. Wainwright, 477 U.S. 168, 181 (1986).

First, the prosecutor repeatedly shifted the burden of proof to
appellant by suggesting, among other things, that appellant had the
responsibility to preserve evidence, to remain at the scene, or to
otherwise explain why he had not “warned” Khalifa or made a more
peaceable choice. For instance, the prosecutor suggested that it was
appellant’s burden to produce witnesses to corroborate his story about
the brick, by asking him why he was “the only person that has come in
court’ to testify about it (226, 252, 255, 264-65, 341), and that appellant
had the duty to call 911 or to otherwise warn Khalifa about the wire
stripper (216-17, 350). “Given the choice of calling 911... he didn’t do
so,” the prosecutor said, and “[t]hat’s why [appellant] is in this chair”
(334). The prosecutor also suggested that it was appellant’s responsibility
to “wait on the scene” for police to arrive and “have this man arrested”

(248), and to justify why appellant emerged from the fracas uninjured

45
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 51 of 80 PagelD #: 1038

(236). These comments served to shift the burden to appellant to provide
affirmative proof of justification and lack of intent, and also
impermissibly referred to his pre-arrest silence. See People v. Acquista,
Al A.D.3d 491, 492 (2d Dept. 2007) (improper comments regarding failure
to “contact the police immediately” and “produce physical evidence in
support of his claim that the victim was armed”); People v. Torres, 223
A.D.2d 741, 742 (2d Dept. 1996) (improper to argue appellant has
obligation to come forward with exculpatory evidence).

Second, the prosecutor vouched for the People’s witnesses while
calling appellant a liar. See People v. Collins, 12 A.D.3d 33, 37 (1st Dept.
2004) (misconduct to call defendant a liar while vouching for People’s
witnesses). Referring to Guy, Reyes, and Toribio, the prosecutor said all
had testified under oath and remarked, “I submit that they told you
exactly what they saw. They have no bias here . . . no motive to lie” (335,
338). The prosecutor’s improper vouching shifted the burden to appellant,
suggesting that it was his obligation to present the jury with a reason to
disbelieve the various witnesses. See People v. Griffin, 125 A.D.3d 1509,
1510 (4th Dept. 2015) (“motive to lie” constituted improper burden

shifting); People v. Anderson, 83 A.D.3d 854, 856 (2d Dept. 2011)

46
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 52 of 80 PagelD #: 1039

(misconduct for prosecutor to vouch for credibility of witnesses on
summation); People v. Williams, 112 A.D.2d 177, 179 (2d Dept. 1985)
(misconduct to premise acquittal on proof of witness’s motive to lie).
Appellant’s testimony, by contrast, was “nonsense” because “[hle will say
anything to you”; should not be believed because “[nJone of that
happened” and the only person saying to the contrary is “the interested
[appellant]”; and “everything” he said was “an embellishment” or “a
straight up lie” (841, 356-57). These exhortations were plainly improper.
See People v. Morales, 108 A.D.3d 574, 575 (2d Dept. 2013) (misconduct
when prosecutor expressed belief that defendant was lying): People v.
Brown, 26 A.D.3d 392, 393 (2d Dept. 2006) (misconduct to call appellant’s
“story” a “load of garbage” and imply he lied on the stand, while People’s
witnesses were “credible” and “accurate’).

Relatedly, the prosecutor also engaged in misconduct, both innately
| and through additional burden shifting, by pressing appellant to say that
Officer Louard “lied” about the arrest (257-58). The prosecutor then
repeated this characterization on summation, asking the jury, “What’s
Officer Louard’s motive to lie... ? (353). But it is “improper for a

prosecutor to force a defendant on cross-examination to characterize the

47
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 53 of 80 PagelD #: 1040

prosecution witnesses as liars.” People v. Lewis, 154 A.D.3d 1329, 1330
(4th Dept. 2017); People v. Santiago, 78 A.D.2d 666, 666 (2d Dept. 1980)
(misconduct to ask defendant if police witness was lying).

The prosecutor also testified to the jury. Without record support,
the prosecutor told the jury that appellant “came up with the idea” to
throw away the wire stripper “because people are following me” (356).
The prosecutor assured the jury that, during the scuffle, Khalifa was
“fleeing” from appellant, “[m]ake no mistake about it” (339), and that the
instrument seen in the cell-phone still picture was “a knife,” “clear as
day” (355). With regard to the path appellant took following the incident,
the prosecutor speculated that appellant was evading police (352). In
each of these instances, the prosecutor was inappropriately acting as an
unsworn witness. See People v. Moulton, No. 2015-07386, = A.D.3d___,
2018 WL 3371389 (2d Dept. 2018) (reversing in the interest of justice
when prosecutor basalts unsworn witness).

Perhaps most troubling was the prosecutor’s repeated suggestion
that appellant was generally a violent, dangerous, and vengeful man. The
prosecutor told the jury that appellant, “[a]]] six foot one, 300 pounds of

him,” was “not used to this” kind of disrespect (338), and was instead an

48
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 54 of 80 PagelD #: 1041

“angry (215, 345) person inflicting pain on “tiny” Khalifa (342)—to
“teach” Khalifa a “lesson,” because appellant was the kind of person who
“solve[d] [his] problems” with his “knife” (343, 346, 359). In his closing
pitch to the jury, the prosecutor returned to this theme: appellant did not
back down because “that’s not what this defendant does,” and he “chased”
Khalifa to “finish the job” (359). The prosecutor's improper comments
served to “convey to the jury, by insinuation, suggestion or speculation,
the impression that the defendant is guilty of other crimes not in issue at
the trial” or was otherwise of bad character. People v. Ashwal, 39 N.Y.2d
105, 110 (1976); see also People v. Moss, 215 A.D.2d 594, 594—95 (2d Dept.
1995) (depiction of appellant as a “violent person” part of cumulative
misconduct requiring a retrial).

Finally, the prosecutor misstated the law pertaining to appellant’s
justification defense by claiming that appellant had a duty to retreat, and
that “punching” would have been acceptable while using an instrument
was not (223, 334, 346, 360). “It is improper for the prosecutor to misstate
the law on summation.” People v. Butler, 185 A.D.2d 141, 144 (1st Dept.
1992). First, the prosecutor’s assertion that “we wouldn’t be here” if

appellant had punched Khalifa (346) is both erroneous, in the sense that

A9
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 55 of 80 PagelD #: 1042

it could still at a minimum be charged as third-degree assault, P.L.
§ 120.00(1), and misleading, in that the prosecutor's arguments against
justification would apply equally had appellant punched Khalifa. Second,
appellant had no duty to retreat under the charged physical-force
justification, but the jury would not have been aware that a lack of such
duty is one of the key differences between physical-force and deadly-force
justification.

Both individually and cumulatively, the prosecutor’s improper
comments, in tandem with a sarcastic and inflammatory tone, deprived
appellant of due process and a fair trial. See People v. Miller, 149 A.D.2d
439, 440 (2d Dept. 1989) (‘argumentative and sarcastic tone”
compounded misconduct).

This pervasive misconduct cannot be deemed harmless. Chapman
v. California, 386 U.S. 18, 23 (1967); People v. Crimmins, 36 N.Y.2d 230,
242 (1975). As set forth in Point I, the People failed to present Khalifa for
trial and did not even attempt to challenge appellant’s testimony that
Khalifa was repeatedly and violently menacing appellant. And by
vouching for witnesses, denigrating appellant, and otherwise straying

outside of the boundaries of the factual record, the prosecutor encouraged

50
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 56 of 80 PagelD #: 1043

the jury to disbelieve appellant’s otherwise logical and credible
recollection of the events and to disregard the many instances where the
evidence corroborated his testimony—such as the video and medical
evidence showing Khalifa’s pursuit of appellant, or the EMT who
confirmed Khalifa’s irrational, racist, and violent behavior.

Moreover, the prosecutor's incorrect statement of legal principles
was particularly damaging where the People assailed appellant for
failing to take actions that were of no legal consequence to justification.
The jury was not told to disregard the legal arguments of counsel, and
the instructions given could not “cure” the prosecutor’s misstatements
because they did not affirmatively inform the jury that those disputed
elements, particularly the duty to retreat and the difference between a
punch and stab, were irrelevant. The prosecutor therefore usurped the
court’s function of instructing the jury on the law. See People v. Pinkney,
48 A.D.3d 707, 709 (2d Dept. 2008); cf. People v. Giuca, 58 A.D.3d 750,
751 (2d. Dept. 2009) (error harmless because court “repeatedly advised”
it would instruct jurors on the law).

Defense counsel objected to several of the prosecutor's comments,

such as the attempt to shift the burden to appellant regarding the

51
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 57 of 80 PagelD #: 1044

production of Khalifa’s weapon for trial (252) and the similar need to keep
the wire stripper (255), preserving them for the Court’s review. To the
extent that the arguments above rest on points not preserved in the trial
court, this Court should reach them in the interest of justice, as it has not
hesitated to do in the past. See, e.g., People v. Rowley, 127 A.D.3d 884,
885 (2d Dept. 2015) (finding, in the interest of justice, that cumulative
misconduct during cross and summation deprived defendant of fair trial);
People v. Mehmood, 112 A.D.8d 850, 852-53 (2d Dept. 2013) (same on
summation). Alternatively, because there is no apparent reason why
defense counsel would not object and request curative instructions or a
mistrial, the Court should find that counsel was constitutionally
ineffective for failing to do so. U.S. Const. Amend. VI; N.Y. Const., Art. I,
§ 6; Strickland v. Washington, 466 U.S. 668, 687-88 (1984); People v.
Baldi, 54 N.Y.2d 187, 147 (1981).

For the above reasons, the Court should vacate appellant’s

conviction and grant a new trial.

52
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 58 of 80 PagelD #: 1045

POINT II

THE COURT ERRED IN FAILING TO
INSTRUCT JURORS THAT AN ACQUITTAL ON
THE TOP COUNT BASED UPON A FINDING OF
JUSTIFICATION PRECLUDED FURTHER
DELIBERATIONS, AND ITS INSTRUCTIONS
IMPROPERLY SUGGESTED THAT JURORS
WERE REQUIRED TO CONTINUE DELI-
BERATING AND EMPOWERED TO RENDER A
GUILTY VERDICT EVEN IF _ THEIR
ACQUITTAL ON THE TOP COUNT RESULTED
FROM A DETERMINATION THAT APPELLANT
HAD BEEN JUSTIFIED.

WN

The court’s instructions, considered as a whole and in conjunction
with the verdict sheet, failed to adequately convey to jurors that an
acquittal on the top count based upon a finding of justification precluded
further deliberations and required a not guilty verdict as to all counts.
Because there is no way to know whether the verdict convicting appellant
of second-degree assault occurred after a justification-based acquittal on
the attempted first-degree assault charge, this Court should vacate
appellant's conviction and grant him a new trial. U.S. Const., Amend.
XIV; N.Y. Const., Art. 1, § 6.

Because a meritorious justification defense renders the use of force

“entirely lawful,” People v. Castro, 131 A.D.2d 771, 773 (2d Dept. 1987),

53
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 59 of 80 PagelD #: 1046

a not-guilty verdict premised on justification requires acquittal on any
count for which the same theory of justification is an element. Thus, and
as set forth in the C.J.I pattern instructions, a court is supposed to inform
the jury that a finding of justification on an initial count requires
acquittal not only on “that count” but also on “the remaining count(s) to
which that same definition of justification applies.” C.J.I. § 35.15(1).
Here, the court altered the crucial C.J.I. language, telling the jury
that “if you find that the People have failed to prove beyond a reasonable
doubt that [appellant] was not justified, then you must find him not
guilty under counts one and two” (387, 341). This failed to convey to the
jury that the same theory of justification applied to both counts, and if
the jury found that the People had failed to meet their burden on count
1, they should stop deliberating and render a verdict of acquittal on count
2. In fact, this omission alone constitutes reversible error. See People v.
Feuer, 11 A.D.3d 683, 634-35 (2d Dept. 2004) (“[T]his Court has
repeatedly held that . . . failing to instruct the jurors that if they found
the defendant not guilty of a greater charge on the basis of justification,
they were not to consider any lesser counts, is of such nature and degree

so as to constitute reversible error”)

o4
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 60 of 80 PagelD #: 1047

The remaining instructions exacerbated this error. Although the
court described justification as an element of each count, it failed to
inform the jury that a finding of justification should end the matter. To
the contrary, immediately after describing count 1, the court told the
jury: “The second count you will consider is assault in the second degree”
(390 [emphasis added]). By including lack of justification as an element
of each crime, therefore, the court implied that these continued
deliberations required reconsideration of the justification defense. See
People v. Velez, 131 A.D.3d 129, 133-34 (1st Dept. 2015) (justification as
element “may have led the jurors to conclude that deliberation on each
crime required reconsideration of the justification defense” even with
acquittal on top count).

The verdict form, which did not mention justification at all, failed
to clarify for the jury that reassessment of justification for each count was
prohibited. Significantly, the CTL appewed, Model Verdict Sheet for
justification cases contains printed instructions telling jurors that an
acquittal due to justification compels both a cessation of deliberations
and a not guilty verdict on lesser counts. See C.J.1.2d Model Verdict Sheet

— Justification.

55
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 61 of 80 PagelD #: 1048

In a series of recent reversals, the First Department has reaffirmed
the importance of proper justification instructions. See, e.g., People v.
Breckenridge, 162 A.D.3d 425 (1st Dept. 2018); People v. Marcucci, 158
A.D.3d 434 (1st Dept. 2018); Velez, 131 A.D.3d at 132-134. In so doing,
the First Department has noted the confusion created when, as here, a
trial court not only fails to give a stop-deliberations charge, but also
indicates that jurors should consider lesser counts in the alternative or
irrespective of the disposition of others. See Velez, 131 A.D.3d at 132-134
(conviction reversed after court failed to give a stop-deliberations
instruction and directed jurors to consider one lesser count in the
alternative and another lesser count regardless of other verdicts).

This Court should reach the issue in the interest of justice given the
compelling evidence supporting appellant’s justification defense and the
impossibility of determining whether the court’s errors led the jury to
reach an improper verdict. See Breckenridge, 162 A.D.3d 425 eevee
in the interest of justice). This Court should vacate appellant’s conviction
and grant him a new trial. Alternatively, a new trial is warranted by
defense counsel’s failure to object to the improper charge and verdict

sheet. Strickland, 466 U.S. at 687-88; Baldi, 54 N.Y.2d at 147.

56
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 62 of 80 PagelD #: 1049

POINT IV

THE PROSECUTOR'S TWO-INCIDENTS
THEORY TRANSFORMED THE SINGLE
COUNT OF ASSAULT INTO TWO SEPARATE
COUNTS, CREATING IMPERMISSIBLE
DUPLICITY AND RENDERING IT IMPOSSIBLE
TO DETERMINE WHETHER THE JURY WAS
UNANIMOUS IN ITS VERDICT.

The prosecutor's theory of the case asked the jury to treat the single
assault charge as two separate counts—based on when Khalifa allegedly
“fled”—and to reconsider justification for each. In an error similar to the
one committed by the court in Point III, above, this violated the well-
established prohibition against duplicitous counts. Because it is therefore
impossible to tell if the jury was unanimous in its verdict, appellant was
deprived of his rights to due process and a fair trial. U.S. Const., Amends.
V, XIV; N.Y. Const., Art. 1, § 6.

Each count of an indictment “may charge one offense only.” C.P.L.
§ 200.30(1). The prohibition on duplicitous counts “furthers not only the
functions of notice to a defendant and of assurance against double
jeopardy, but also ensures the reliability of the unanimous verdict.”
People v. Keindl, 68 N.Y.2d 410, 418 (1986). A facially valid count can

become duplicitous if the “evidence presented at trial makes plain that
57
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 63 of 80 PagelD #: 1050

multiple criminal acts occurred during the relevant time period,
rendering it nearly impossible to determine the particular act upon which
the jury reached its verdict.” Singh, 128 A.D.3d at 861 (internal citation
and alterations omitted).

Here, the indictment charged a single count of assault, and a single
charge of attempted assault based on a different intended outcome,
arising out of Khalifa’s confrontation with appellant. Doing so was
appropriate, because’a single assault charge ordinarily covers an
uninterrupted course of conduct, not each separate attack. See People v.
Alonzo, 16 N.Y.3d 267, 269-70 (2011); People v. Kaid, 43 A.D.3d 1077,
1080 (2d Dept. 2007).

The prosecutor seized on Reyes’s stray comment about a “chase” to
split the single incident in two, and to ask the jury to reconsider the use
of force for each even though no charge to that effect was requested or
given. The prosecutor's argument was that the initial encounter, in which
appellant stabbed Khalifa, was interrupted by Khalifa’s flight, and
appellant’s decision to “finish the job” marked a second, discrete incident

of assault for which the jury needed to reassess justification—even if the

58
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 64 of 80 PagelD #: 1051

jury believed appellant was justified as to the first part of the encounter
(358-59).

The prosecutor’s theory created a duplicitous assault count,
allowing the jury to treat the single confrontation as two separate
incidents. It is thus impossible to tell whether the jury's verdict was
unanimous. Some of the jury could have thought appellant was not
justified at all, while the rest of the jury could have thought appellant
was justified as to the “initial” encounter but not the subsequent
confrontation after Khalifa’s alleged flight.

Although the court did partly charge that justification equaled a
not-guilty verdict, but see Point III above, the court never told the jury to
disregard the prosecutor’s erroneous statement of the law, which the jury
could easily have reconciled with the court’s instruction: if you find
appellant’s justified for both purported uses of force, he is not guilty. And
unlike cases like People v. Kaid where the prosecution’s theory simply
offered the jury alternative means (not requiring unanimity), the theory
here asked the jury to decide on what were now two different justification
elements. See Kaid, 43 A.D.3d at 1082-83 (no duplicity when theory split

means rather than elements).

59
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 65 of 80 PagelD #: 1052

In sum, the count of conviction was rendered duplicitous by the
prosecutor's split trial theory. This Court should vacate appellant’s
conviction in the interest of justice and grant him a new trial.
Alternatively, a new trial is warranted by defense counsel’s failure to
object to the duplicitous charge. Strickland, 466 U.S. at 687-88; Baldi,

54 N.Y.2d at 147.

POINT V

THE COURT ERRED WHEN IT EXCLUDED AS
“COLLATERAL” APPELLANT'S WIFE’S
TESTIMONY THAT HE CARRIED A WIRE
STRIPPER AND NOT A KNIFE, WHEN IT
WOULD HAVE CORROBORATED A KEY
ELEMENT OF HIS TESTIMONY AND
REHABILITATED HIS CREDIBILITY, BOTH OF
WHICH DIRECTLY RELATED TO HIS
JUSTIFICATION DEFENSE.

Both in their case-in-chief and during appellant’s cross-
examination, the People advanced the theory that appellant had stabbed
Khalifa with a knife, a weapon, rather than with a wire stripper, a tool.
In short, the People argued that appellant was lying when he denied

using a knife. As part of the defense case, counsel sought to rehabilitate

appellant and corroborate his testimony by calling his wife, Nicole

60
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 66 of 80 PagelD #: 1053

McGriff, to speak about appellant’s repair hobby and his habit of carrying
around a wire stripper, but the trial court erroneously barred her
testimony as collateral. This incorrect exclusion deprived appellant of his
constitutional rights to present a defense, to due process, and to a fair
trial. U.S. Const., Amends. VI, XIV; N.Y. Const., Art. 1, § 6; Crane v.
Kentucky, 476 U.S. 683, 690 (1986); see also C.P.L. § 60.15(1).

As defense counsel set forth, Nicole’s testimony was being offered
to corroborate appellant’s story and, if necessary, to rehabilitate his
credibility. The People’s case in chief had included extensive testimony
about the alleged “knife” (Toribio: 14-15; Guy: 48; Reyes: 114-15, 117)
and People’s Exhibit 8 showed appellant with a sharp instrument in his
hand. When appellant testified that it was actually a wire stripper (165,
167), the prosecutor attempted to undermine this testimony on cross-
examination, aggressively and sometimes sarcastically questioning
appellant’s truthfulness (219-20, 223, 255), alia stating that the jury
would “have to rely on” appellant’s testimony because of lack of
corroborating evidence (220). The knife was one of the key points on
which the prosecution attempted to impeach appellant’s credibility; in

fact, in summation, the prosecutor not only emphasized the identity of

61
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 67 of 80 PagelD #: 1054

the knife but seized on those few moments during cross where appellant
said “knife” instead of “wire stripper” (355).

Nicole’s testimony would have provided the corroboration alluded
to as lacking by the prosecution. Her testimony about her husband’s habit
of carrying a wire stripper for the purpose of his repair hobby would have
been directly relevant to both the intent and justification elements of the
charged offenses. Also, while there is nothing inherently illegal about
carrying a knife, common sense suggests that a jury would perceive the
dispute differently if appellant were deploying a hobbyist’s tool in a
frantic attempt to defend himself.

Furthermore, the jury’s assessment of appellant’s truthfulness is
central to the justification defense, and appellant testified that he used a
wire stripper, not a knife—a fact clearly not “collateral” in the People’s
view, especially as the People argued on summation that it undermined
his credibility. Because appellant’s credibility was the central question iv
assessing his justification defense, it simply could not be collateral.
People v. Bradley, 99 A.D.3d 934, 937 (2d Dept. 2012) (court should not
exclude as collateral matters directly relevant to what the jury must

decide); see also People v. D’Arton, 289 A.D.2d 711, 712 (3d Dept. 2001)

62
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 68 of 80 PagelD #: 1055

(admitting habit evidence, through spouse’s testimony, that a person
tended to carry cash).

The court’s failure to allow Nicole to testify clearly harmed the
defense. Chapman, 386 U.S. at 23; Crimmins, 36 N.Y.2d at 242. It
allowed the prosecutor to suggest, both directly and implicitly, that
appellant was engaged in an unsupported fabrication—that he would
“say anything” to the jury to appear sympathetic, and that the failure to
produce the tool at trial amounted to deception (356). Moreover, despite
arguing that Nicole’s testimony was “collateral” during the colloquy with
the court, the prosecution eagerly returned to attacking appellant’s
credibility regarding the tool in closing: “If it was really this wire stripper,
right, that he wants you to believe, wouldn’t he have kept it?” (855), With
credibility and corroboration directly bearing on the elements of
justification and intent, the exclusion of this witness cannot be harmless.
See Pails vu. Thomas, 140 A.D.2d 562, 564 (2d Dept. 1988) (reversing
where court refused to allow defense witness to corroborate another
defense witness’s testimony); People v. Forbes, 87 A.D.2d 829, 829 (2d
Dept. 1982) (same, where witness erroneously excluded on ground that

her testimony would be collateral).

63
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 69 of 80 PagelD #: 1056

This issue was preserved when defense counsel proposed calling
Nicole and, in response to the People’s demand, explained the scope of
her testimony regarding appellant’s hobbies and the need to correct the
prosecutor's implication that appellant was lying and had used a knife
(277-78).6 For the reasons set forth above, this Court should vacate

appellant's conviction on the law and remand for a new trial.

POINT VI

THE COURTS STEP-ONE DENIAL OF
DEFENSE COUNSEL'S BATSON
APPLICATION, WHICH ALLEGED THAT THE
PROSECUTION DISPROPORTIONATELY
STRUCK BLACK JURORS WITH NO
APPARENT BASIS FOR MOST OF THE
CHALLENGES—THUS MEETING THE
DEFENSE’S BURDEN OF SHOWING PRIMA
FACIE DISCRIMINATION—WAS ERROR.

The prosecution used 9 of 11 peremptory challenges to strike black
panelists. When the defense challenged this extremely high and

apparently arbitrary deployment of strikes, the prosecutor’s only

 

6 If the Court deems any aspect of the issue unpreserved, it is respectfully
requested that the Court reach it in the interest of justice or, alternatively, rule
that trial counsel was ineffective for failing to appropriately object. Strickland,
466 U.S. at 687-88; Baldi, 54 N.Y.2d at 147.

64
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 70 of 80 PagelD #: 1057

response was that the seated jury was purportedly not “majority” white.
On this record, the defense’s challenge more than made out a prima facie
case of racially based peremptory challenges, and the trial court’s
summary decision to the contrary was error. U.S. Const. Amend., XIV;
N.Y. Const., Art. 1 §§ 6, 11; Batson v. Kentucky, 476 U.S. 79, 98 (1986).

The use of peremptory challenges to purposefully exclude persons
of a particular race violates the federal and state constitutions, as well as
New York Civil Rights Law § 13. People v. Bridgeforth, 28 N.Y.3d 567,
571-72 (2016). The three-step Batson assesses whether the prosecution
has exercised peremptory challenges on the basis of race: 1) a prima facie
showing of race-based strikes, 2) opposing party’s articulation of a race-
neutral rationale, and 3) determination of whether the proffered reason
was pretextual. Id. at 571 (citing Batson, 476 U.S. at 96-98)).

This case implicates the first of Batson’s three steps: a prima facie
case. The prima facie burden is not onerous, as “a defendant satisfies the
requirements of Batson’s first step by producing evidence sufficient to
permit the trial judge to draw an inference that discrimination has
occurred.” Johnson v. California, 545 U.S. 162, 170 (2005). Relevant

factors include numerical arguments, whether seated panelists shared

65
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 71 of 80 PagelD #: 1058

similar characteristics or answers with the excluded panelists, and
whether the defendant shares a group identity with the excluded jurors.
People v. Hecker, 15 N.Y.3d 625, 651—53 (2010).

Here, defense counsel’s challenge combined numerical information
with qualitative assessments of those struck. Defense counsel argued
that 9 of 11 peremptories used by the prosecution served to eliminate
black prospective jurors (J. 285). See People v. Bolling, 79 N.Y.2d 317,
325 (1992) (“disproportionate” exclusion of four out of five black panelists
deemed a significant part of a prima facie showing); People v. Vega, 198
A.D.2d 56, 56 (1st Dept. 1993) (prima facte showing when challenging all
but one white person on a panel). The number of strikes provided an
ample statistical baseline, distinguishing this fact pattern from cases
where the number of black jurors and the number of strikes were too
small to be statistically significant. See People v. Sweeper, 71 A.D.3d 439,
440 (1st Dept.) (step ane not met when defense admitted that small pool
of jurors obscured pattern), aff'd, 15 N.Y.3d 925 (2010).

Counsel did not rely on a numbers argument alone, turning to the
fact that the prosecutor struck at least 4 of the panelists for no apparent

reason, as those panelists had said “virtually nothing” (J. 283). Defense

66
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 72 of 80 PagelD #: 1059

counsel contrasted this to panelist Solstad, who had discussed her status
as a crime victim (J. 283).

Outside of Solstad, the challenged black panelists from the first two
rounds—Barrow, Dunn, Philip, and Stewart—gave minor biographical
details and answered innocuous questions about “consistency,” but were
otherwise silent (J. 72—73, 88-99, 108, 112). The third-round challenges,
meanwhile, included panelists like Grant who had answered only
biographical questions, and those like Best who answered questions in a
manner favorable to the prosecution (J. 213-15, 259-60). Far from
providing grist for the prosecution, those removed were largely the people
who said nothing at all. And yet the prosecution agreed to seat, among
others, a person with a prior theft conviction and a person who had
worked for a public defender and experienced unpleasant street
harassment—neither of whom was black (J. 79, 86, 94-95, 106, 111, 121).

Ignoring defense counsel’s Guana arguments, the prosecutor
responded to the numeracy argument by pointing to black jurors whom
he had allowed to be seated. However, “[t]he mere inclusion of some
members of defendant’s ethnic group will not defeat an otherwise

meritorious [Batson] motion,” Bolling, 79 N.Y.2d at 324, because the law

67
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 73 of 80 PagelD #: 1060

forbids “the exclusion of even a single juror on racial grounds,” People v.
Mitchell, 80 N.Y.2d 519, 5380 (1992). It thus matters little that the
prosecution did not strike all of the black members of the panel.
Moreover, as appellant is a black man, removing black people from the
jury directly affects the “cognizable group” of which he is a part. See
People v. Childress, 81 N.Y.2d 268, 267 (19938),

In short, the disproportionate number of challenges to black
panelists, combined with the lack of any obvious on-the-record reasons
for challenging them, more than met appellant’s step-one burden. The
trial court’s summary ruling that there was no “pattern” was thus
incorrect and without any clear grounding in the record. Cf. Hecker, 15
N.Y.3d at 657 (observing on subsequent Batson steps that a trial court
should create a “meaningful record” for appellate review).

Appellant's Batson claim was preserved via a timely challenge and

the court’s ruling (285-86).7 Because the full Batson inquiry was

 

7 This Batson argument expands on the same argument presented by defense
counsel at jury selection. But to the extent that the Court deems any aspect of
the issue unpreserved and necessary for a disposition favorable to appellant, it
is respectfully requested that the Court reach it in the interest. of justice or,
alternatively, rule that trial counsel was ineffective. Strickland, 466 U.S. at
687-88; Baldi, 54 N.Y.2d at 147.

68
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 74 of 80 PagelD #: 1061

pretermitted by the trial court’s incorrect ruling, this Court should remit
the matter so that the second and third Batson prongs can be addressed.
See People v. Jones, 63 A.D.3d 758, 758-59 (2d Dept. 2009) (remanding

for consideration of steps two and three).

POINT VII

APPELLANT'S SENTENCE IS EXCESSIVE IN
LIGHT OF HIS PERSONAL CIRCUMSTANCES
AND MENTAL-HEALTH STRUGGLES,
HISTORY AS A PRODUCTIVE CITIZEN, AND
STRONG FAMILY TIES—AND THE FACT
THAT THE INSTIGATING COMPLAINANT
SUFFERED NO SERIOUS INJURY.

Appellant, a man in his 40s who worked as a peer counselor for
people suffering from mental illness, is serving the maximum sentence
allowed based on a dispute in which he was not the aggressor and did not
cause serious injury. In light of appellant’s background, strong family
ties, history of mental illness, and demonstrated attempts to better
himself and be a productive citizen, the imposed sentence is excessive.
The Court should reduce it in the interest of justice.

Appellant’s early years were marked by adversity and tragedy.

When appellant was 15, he was hit in the head with a baseball bat,

69
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 75 of 80 PagelD #: 1062

rendering him comatose for four months and wheelchair-bound for a
year; as a result of his injury, he dropped out of high school, working as
a messenger and in other various jobs (PSM 2). The defense’s trauma
assessment revealed that this incident likely led to undiagnosed and
untreated, Complex PTSD, with symptoms such as easy startling,
hypervigilance, and “sudden emotional or physical reaction[s] when
reminded of .. . traumatic events (Jd. at 4—5).

Then, after a minor misdemeanor conviction, appellant was
convicted of felony manslaughter in his early 20s, receiving a lengthy
sentence (Ud. at 3; PSR 3). Appellant used his time in prison to better
himself, remaining married to his wife and obtaining his GED in 1998
(PSM 3; PSR 4). In prison, appellant learned that he had bipolar disorder,
which had not previously been diagnosed, and pursued therapy and
medication to manage his emotions and symptoms (PSM 3-4).

Appellant’s success after his 2009 parole and reintegration into
society is a story of rehabilitation against daunting odds. Informed by his
background, he became a peer counselor for persons struggling with
mental health issues, eventually obtaining a promotion to Peer Specialist

while impressing favorable upon his social worker (PSM 5). Prior to

70
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 76 of 80 PagelD #: 1063

sentencing, he resided with his wife, with whom he had a strong
relationship, and he also has adult sons (PSM 5).

Until the incident forming the basis of this prosecution, appellant
had gone more than half a decade outside of prison without any incident,
staying completely out of trouble. During the trial itself, he faithfully
attended each day and, released on bail, fulfilled his obligations without
any reported problem.

It is significant that, even under the People’s view of the case, it
was the complainant who initially and relentlessly threatened appellant,
following him through the streets of Brooklyn while calling him a “nigger”
and “slave.” It was only after appellant thought himself cornered and at
risk that the confrontation escalated. Even then, it is clear that appellant
successfully avoided causing any serious injury—and the jury's verdict of
acquittal on the attempt count suggested that it believed appellant did
gat atead to cause any such injury.

On these facts, and given appellant’s background and obvious
dedication to bettering himself while out of prison, 7 years is an excessive
prison sentence. Appellant was approached and attacked by a man who

the prosecution did not present at trial, was clearly aggressive (as

eh
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 77 of 80 PagelD #: 1064

indicated by appellant, the EMT, and the medical records), was mentally
unstable, and was under the influence of cocaine. Appellant used force
only when he believed it necessary to do so. Appellant did not cause
serious harm, and this confrontation interrupted what was otherwise a
productive and encouraging adjustment to life outside of prison.
Moreover, appellant has done well on supervision in the past. In light of
appellant's background and ample future potential, this Court should, in
the interest of justice, reduce appellant's sentence to the minimum 5-year

term authorized by statute. See P.L. 70.04(3)(c).

72
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 78 of 80 PagelD #: 1065

CONCLUSION

FOR THE REASONS SET FORTH ABOVE, THIS
COURT SHOULD REVERSE APPELLANT'S
CONVICTION AND DISMISS THE
INDICTMENT (POINT I); VACATE
APPELLANT'S CONVICTION AND ORDER A
NEW TRIAL (POINTS II-V); OR REMAND FOR
FURTHER CONSIDERATION OF
APPELLANT'S BATSON CHALLENGE (POINT
VI). ALTERNATIVELY, THE COURT SHOULD
REDUCE APPELLANTS SENTENCE AS
EXCESSIVE (POINT VID).

Respectfully submitted,

Paul Skip Laisure
Attorney for Defendant-
Appellant

Appellate Advocates
111 John St., 9th Floor
New York, NY 100388

DAVID L. GOODWIN
Of Counsel
August 21, 2018

73
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 79 of 80 PagelD #: 1066

SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION: SECOND DEPARTMENT

221 ee ee Se ee EP ee eR Seo x
THE PEOPLE OF THE STATE OF NEW YORK,

Respondent, ’ CERTIFICATION

" PURSUANT TO

* SEAM * ' Q2NY.CRR.
| > § 670.10-e(£)

LORENZO MCGRIFF,

Defendant-Appellant.
fia eee ade ne ee eR EST EEE ORE eee Ue Eee eee eee eee eee XK

DAVID L. GOODWIN, an attorney admitted to practice before the
Courts of this State, certifies, pursuant to 22 N.Y.C.R.R. § 670.10-c(f),
that this brief was prepared on a computer. A proportionally spaced
serifed typeface was used, as follows:

Name of typeface: Century Schoolbook
Point size: 14 (13 in footnotes)

Line spacing: Double (single in headings, blockquotes, and
footnotes)

The total number of words in the brief, inclusive of point headings
and footnotes, and exclusive of pages containing the table of contents,
proof of service, and this certificate of compliance, is 13991.

Dated: August 21, 2018
New York, NY

1 ane

SA

David L. Goodwin

74
Case 1:21-cv-00703-AMD-LB Document 6-7 Filed 04/15/21 Page 80 of 80 PagelD #: 1067
